 TECHNICOLOR CORPORATION49Technicolor CorporationandFilm Technicians,Local 683, of theInternationalAlliance of Theatrical Stage Employees andMoving Picture Machine Operators of the United States andCanada,AFL-CIOandMotion Picture Studio Cinetechnicians,Local789, of the International Alliance of Theatrical StageEmployees and Moving Picture Machine Operators of theUnited States and Canada,AFL-CIO.Cases Nos. 21-RC-5020and 21-RC-5021.March 5, 1958DECISION, ORDER, AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held before Fred W.Davis, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this proceeding to athree-member panel [Chairman Leedom and Members Bean andFanning].Upon the entire record in this proceeding, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists in Case No. 21-RC-5020concerning the representation of employees of the Employer withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct.No such question exists in Case No. 21-RC-5021 for the reasonsstated below.4.The appropriate unit :Case No. 21-RC-5020In Case No. 21-RC-5020, Local 683 seeks a unit of all employeesin the Employer's "amateur color film operation in the county ofLos Angeles, California, engaged in handling, processing and servic-ing film and related materials," excluding the cinetechnicians dis-cussed below and certain other categories.The Employer objects tothis unit because of its geographical scope, and because it includescertain employees who do not handle film but merely package and shipadvertising and merchandising materials.The "amateur color film operation" referred to in the petition,hereinafter called the "amateur division," develops film for non-professional clients.The Employer also has a professional division120 NLRB No. 6.453142-59-vol. 120-5 50DECISIONS OF NATIONALLABOR RELATIONS BOARDwhich processes color film for producers of motion pictures,for com-mercial distribution.In each division, the production operations aredirected by -a separate plant manager.Above the plant managerlevel, the Employer's supervisory hierarchy consists of the corporateofficers and the personnel director.Local 683 has a contract coveringthe production employees in the professional division and Local 789has a contract covering certain of the maintenance employees (thecinetechnicians) in that division.The Employer's amateur division is located principally at 6311Romaine -Street in Hollywood, California.That is also the head--quarters of its professional division.. There, exposed film received bythe Employer is processed and packaged, and returned to its cus-tomers.The instant petition seeks about 100 employees at this loca-tion and, in addition, 3 employees who work at 283 North SewardStreet, about one-half mile from the Romaine Street operation.These three employees do not handle film but receive and fill ordersfrom the Employer's sales department for the shipment of merchan-dising and advertising materials to retail dealers who collect film fromthe Employer's -customers.These materials consist of bags to beused by the dealers in-shipping the customers' film to the Employer,display cards, advertising material, and labels.The three employees,together with the employees sought at Romaine Street, are adminis-tratively part of the amateur division, under the immediate supervi-sion of the plant manager for that division.Their rate of pay andother fringe benefits are the same as those of the shipping and packag-ing employees at Romaine Street, whom the parties -would include inthe unit.There have been frequent transfers of employees betweenSeward Street and Romaine Street.Upon the entire record, we findthat the employees at Seward Street have sufficient community of -interest with the other employees sought to warrant their inclusion inthe unit.The Employer objects to the proposed description of the unit asembracing Los Angeles County, on the ground that the Board doesnot normally define a unit in terms of a geographical area which, ashere, is broader than the area in which the employees sought performtheir duties.The Petitioner relies upon contracts executed by itselfand some of its sister locals with various employers in Los AngelesCounty, including the instant Employer, which establish countywideunits.However, such contracts are not controlling upon the Board.The Petitioner relies also on several cases in which the Board hasfound countywide or statewide units to be appropriate in the motionpicture 'and television industries.However, in those cases the issueof the geographical scope of the unit was not litigated and there isnothing in those decisions to indicate that the Board or the partiesregarded the unit as encompassing anything more than the specific TECHNICOLOR CORPORATION51,operations then in existence within the limits of the county or Statedesignated in the unit finding.Here, the only reason offered by the Petitioner for requesting acountywide unit is that it anticipates some expansion of the Em-ployer's amateur division to new locations within the county.How-ever, it is contrary to Board policy to include in a unit future opera-tions of an employer.'Accordingly, we will limit the scope of ourunit finding, in this, case to the establishments at Romaine Street andSeward Street.,We find, therefore, that the following unit is appro-priate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act:All employees in the Employer's amateur color film operation at6311 Romaine Street and 823 North Seward Street, Hollywood, Cali-fornia, engaged in handling, processing, and servicing film and re-lated materials, including shift bosses or leadmen, shipping, receiving,and packaging employees, pre-splicers, processing machine operators,slitting machine operators, mounting machine operators, quality con-trol inspectors, platform men or chemical mixers, and plant clericalemployees, but excluding cinetechnicians, office clerical and accountingemployees, truckdrivers, sales, employees, customer service employeesnot engaged in handling, repairing, or inspecting film, graduatechemists and any other professional employees, guards, watchmen,janitors, and supervisors as defined in the Act.Case No. 21-RC-5021In Case No. 21-RC-5021, Local 789 seeks a unit consisting of allcinetechnicians employed in the Employer's amateur division in thecounty of Los Angeles. The Employer in its brief states that it acceptsthis unit except for the extension of its scope to the county of LosAngeles 2The Employer would instead limit the scope of the unitto the Romaine Street location, where all the employees sought areemployed.The Employer would moreover exclude from the unitthose cinetechnicians who spend less than 50 percent of their time inthe amateur division.The cinetechnicians are essentially machinists who repair, rebuildand install the Employer's equipment. In 1947, the Board cer-tified Local 789's parent as the representative of the Employer's"machinists." 3At that time the Employer had no amateur divisionand the machinists were employed solely in the professional division.Westinghouse Electric Corporation,110 NLRB 475.s At the hearing, the Petitioner contended that the Employer refused to recognize it asthe representative of the employees soughtThe Employer, on the other hand, contendedthat the unit sought was merely part of the existing contract unit already represented byLocal 789, and that for this reason no question existed concerning the representation ofthese employees.However, in the Employer's brief, this contention has been abandoned.9Technticolor Motion Picture Corporation,Case No. 21-R-3998(not published). 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn October 1955, Local 789 and the Employer executed a contract,effective to January 30, 1959, covering all the Employer's cinetechni-cians "in Los Angeles County." Thereafter, in 1956, the Employerestablished its amateur division and for the first time assigned towork in that division at its Romaine Street location, principally on apart-time basis, various of the cinetechnicians.The record shows thatduring a sample survey period of 12 weeks, ending November 11, 1957,only 1 of 18 cinetechnicians assigned to ordinary maintenance workin the amateur division worked full time there.Two others spent amajor part of their time on such work in the amateur division.Elevenothers spent only from 8 to 60 hours in the amateur division duringthis entire period. (Six others worked full time for a period ofseveral months in 1957 on a special project, which was apparentlycompleted in August 1957.)The record indicates also that the totalnumber of cinetechnicians assigned to the amateur division is a rela-tively small portion of the entire group of 170 cinetechnicians.Whileso assigned, the cinetechnicians remain under the immediate super-vision of their supervisors in the professional division and, so far asappears from the record, there is no significant difference betweentheir duties in the amateur division and their duties in the profes-sional division.They remain on the payroll of the professional divi-sion, although their services are charged to the amateur division foraccounting purposes.The work of the cinetechnicians for the pro-fessional division is done at Romaine Street and Seward Street, andat a location in Burbank, California.In view of the foregoing, we find that the effect of the adoption bythe Employer of the practice of assigning cinetechnicians to theamateur division has been merely to augment the scope of the opera-tions of the existing group of cinetechnicians in the professional divi-sion, and not to create a separate, identifiable group of cinetechniciansin the amateur division.Accordingly, we find no basis for treatingthe cinetechnicians in the amateur division as separate and distinctfor unit purposes from the cinetechnicians in the existing contractunit; we therefore find that the unit sought is inappropriate.Local 789 indicates in its brief that, if the Board finds the unitsought inappropriate, it desires an election in such other unit as theBoard may find appropriate.At the hearing Local 789 amended itspetition to request, as an alternative unit, all the Employer's cinetech-nicians in both the professional and amateur divisions.However, theEmployer pleaded surprise and moved for a continuance to permit itto obtain evidence to meet this unit contention.When this motionwas granted by the hearing officer, Local 789 withdrew its alternativeunit request, and the Employer consequently withdrew its request fora continuance.Under these circumstances, we infer that Local 789 INTERNATIONAL UNION OF OPERATING ENGINEERS53is not now renewing its request for the broader, alternative unit. Inany event, as the appropriateness of such unit was not litigated at thehearing, we do not now pass upon that issue.[The Board dismissed the petition in Case No. 21-RC-5021.][Text of Direction of Election omitted from publication.]International Union of Operating Engineers,Local Union No. 12,AFL-CIOandWest CoastMasonry Contractors,Inc.CaseNo. 21-CD-45.March 6, 1958DECISION AND DETERMINATION OF DISPUTESTATEMENT OF THE CASEThis proceeding arises under Section 10 (k) of the Act, whichprovides that "Whenever it is charged that any person has engagedin an unfair labor practice within the meaning of paragraph (4) (D)of Section 8 (b), the Board is empowered and directed to hear anddetermine the dispute out of which such unfair labor practice shallhave arisen. . . ."On August 2, 1957, West Coast Masonry Contractors, Inc. (herein-after called the Employer) filed with the Regional Director for theTwenty-First Region a charge alleging that Local No. 12, Inter-nationalUnion of Operating Engineers, AFL-CIO (hereinaftercalled Local 12) had engaged in and was engaging in certain activitiesproscribed by Section 8 (b) (4) (D) of the Act. It was charged insubstance that Local 12 had induced and encouraged employees of theEmployer to engage in a concerted refusal to work with an object offorcing or requiring the Employer to assign certain duties to membersof Local 12, rather than to the employees of the Employer who aremembers of 'Local 300, International Hod Carriers', Building andCommon Laborers' Union of America, AFL-CIO (hereinafter calledLocal 300).Thereafter, pursuant to Section 10 (k) of the Act and Sections102.71 and 102.72 of the Board's Rules and Regulations, the RegionalDirector investigated the charge and provided for a hearing upondue notice to all the parties.The hearing was held before Ernest L.Heimann, hearing officer, on September 25 and 26, 1957, in LosAngeles, California.All the parties appeared at the hearing and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on theissues.The rulingsof the hearing officer made at the hearing are free from prejudicialerror and are hereby affirmed.120 NLRB No. 5.